Title: To Thomas Jefferson from James McCoy, 15 August 1806
From: McCoy, James
To: Jefferson, Thomas


                        
                        
                            Honored Sir,
                            Baltimore Aug. 15th. 1806
                        
                        It is impossible for me to relate the anxiety I have felt, for an answer to the first letter I troubled you
                            with; and humbly beg pardon for taking the same liberty again; but, honored Sir, relying on your goodness, I humbly beg
                            you for an answer, as I intend leave Baltimore on Thursday next if unfortunate in obtaining the commission—
                        Then do, Dear honored Sir, if you would be so condescending as to favor me with a few
                            lines before that time I will remain for ever your Debtor. Adieu, thou friend of mankind—may the tear of sorrow never
                            bedew thy cheek; and when loaded with age & honors thy body descends
                            into the silent grave—may thy Spirit rise resplendant to the bosom of thy creator, is the sincere
                            wish of your most obedient humble Servt.
                        
                            Jas. McCoy
                     
                        
                        
                            Please direct to the
                            of the Evening Post
                        
                    